Case 5:21-cv-00089-DOC-MAR Document 28 Filed 08/10/21 Page 1 of 1 Page ID #:255




   1
   2
   3                                                                      JS-6

   4
   5
   6
                             UNITED STATES DISTRICT COURT
   7
                            CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10    THEODORA MEDLEY,                           Case No. 5:21-cv-89-DOC (MAR)
  11                              Plaintiff,
  12                        v.                     JUDGMENT
  13
        CHRISTIAN F. THEIRBACH, ET AL.,
  14
                                  Defendant(s).
  15
  16
  17         Pursuant to the Order Accepting Findings and Recommendation of United
  18   States Magistrate Judge,
  19         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
  20
  21   Dated: August 10, 2021
  22
  23                                           HONORABLE DAVID O. CARTER
  24                                           United States District Judge

  25
  26
  27
  28
